REQUESTED BY: Senator Don Wesely Nebraska State Legislature State Capitol Lincoln, NE 68509
Dear Senator Wesely:
You have asked for our opinion on whether or not you may amend LB 371A to provide for a salary increase for state employees.
Due to the time constraints under which we operate in responding to your letter, extensive research and citation is not possible. We may, however, set out certain points. LB 371A is entitled the bill to fund the provisions of LB 371. LB 371 is entitled an act relating to the support and protection of certain parties and to amend enumerated statutes to authorize ex parte orders and to modify the provisions relating to temporary child support, and define and redefine terms to authorize attorneys to enforce child support efforts as prescribed and to provide severability and to repeal the original sections. Substantially LB 371 deals with child support enforcement.
We believe that LB 371A would not be a proper vehicle for a raise for state employees for several reasons. They are: (1) that such an amendment would not be germane to the title or purpose of LB 371A or LB 371; (2) LB 371A is not an appropriations bill as contemplated by the Constitution for the purpose of funding state government operations; and (3) `A' bills traditionally have served a function in the legislative process of funding new programs or duties that were not in existence prior to their adoption in the companion bill.
For all of the above reasons, we believe that an amendment to LB 371A which has as its purpose the appropriation of money to the various state departments for the purpose of granting salary increases would be unconstitutional.
Very truly yours, PAUL L. DOUGLAS Attorney General Patrick T. O'Brien Assistant Attorney General